DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 9/11/2020 and 2/23/2021 has/have been considered by the Examiner and made of record in the application file.

                                                       Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1 8 and 16): 
The closest prior art of record “Centralized Ground-Based Route Determination And Traffic Engineering For Software Defined Satellite Communications Networks” y Gopal et al., US 2016/0037434 WO 2018-121208 US 2012-0122449 US 2017-0202025 US 2008-0287124, “Method For Managing Uplink/downlink Resources From Evolved Nodes, In E.g. Cellular Communication Network, Involves Operating Base Stations Such That Spatial Zones Exist Overlap Areas In Which Coverage Areas Of Base Stations Overlap” by Rost and Samdanis, WO2013120517A1, “Access Method And Access Terminal For Satellite Communication Link” by Duan, WO2016184040A1, and “Blanking Pattern Indication For Resource Utilization In Cellular Radio Communication” by Froeberg et al., WO2017016588A1 fails to anticipate or render obvious the concept of receiving a request from a user equipment when the user equipment is present in overlapping terrestrial and non-terrestrial coverage, wherein the terrestrial node and the non-terrestrial node informs the terrestrial node of the overlap, and then receiving a request from the user equipment asking for a diversity provisioning between the two nodes,  wherein a specific all-in-one message is sent to a serving terrestrial node wherein said message assigns the specific resources for both a terrestrial and non-terrestrial reception by the user equipment, and then the terrestrial node then forwards control information to the user equipment that informs the user equipment of its specific terrestrial and non-terrestrial assignments, all of the messaging between the terrestrial node and the user equipment at this point not involving the non-terrestrial node, akin to an over the air provisioning for nodes not used yet, in what is a bootstrap process for the user equipment to use non-terrestrial node.
In addition to reviewing the claims on their face, Examiner also took into account the reasons for allowance in a sibling case, Application 17/018,631 which was allowed and issued as US11044694 which has similar, and somewhat broader claim limitations (e.g., while both applications deal with overlapping wireless areas, the instant application is narrower in that it involves non-terrestrial nodes for it’s resource assignments).  Full faith and credit was given to the reasons for allowance in 17/018,631.  It is also noted that the international search also failed to find anticipatory art for the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642